Citation Nr: 1453848	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-28 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include chloracne, as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to May 1969.
	
This matter comes before the Board of Veteran's Appeals (Board) from a June 2007 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge in October 2014, at a video conference hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred he has a skin condition, to include chloracne, related to service. (See December 2006 VA Veteran's Application for Compensation and/or Pension). The Veteran contends specifically that his skin condition is due to his active service while in Vietnam. The claims folder reflects that the Veteran has complained of recurrent chloracne. (See January 2007 VA physician's note). The claims file does not contain a medical opinion in regard to whether the Veteran's current skin condition, to include chloracne, manifested in service or whether it is casually related to service.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his current skin condition. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has complained and has been treated for a skin condition. Furthermore, the Veteran contends that the symptoms experienced may be associated with an event, injury, or disease during his active military service, specifically his service in Vietnam.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's skin condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for a skin condition.

Additionally the claims file reflects that the Veteran is currently in receipt of disability benefits by the Social Security Administration (SSA). (See September 2008 statement in support of claim). The claims file does not contain SSA medical records for the Veteran, nor does it reflect that an effort to obtain those records was made by VA. The VA's duty to assist requires that it make as many requests as necessary to obtain relevant records from a Federal agency. 38  C.F.R. § 3.159(c)(2) (2014). Since the Veteran has alluded that relevant records pertaining to these claims may be in the custody of another Federal agency, the Board finds that SSA records may be useful to it in adjudicating the Veteran's claims and VA should attempt to obtain them. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Lastly, in the October 2014 video hearing, the Veteran stated that he has submitted pictures of his skin condition to VA. However, the photographs have not been associated with the claims file at this time. As explained above, VA's duty to assist requires it to make a reasonable effort to obtain relevant evidence. Thus, the Board finds that VA is required to request the Veteran to submit any evidence, to include photographs, not already associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for a skin condition; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Request the appellant to submit any evidence, to include photographs, in regard to a skin condition, not already associated with the claims file.

3. Contact the SSA and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.

4. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination in regard to entitlement to service connection for a skin condition, to include chloracne, as a result of herbicide exposure. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current skin condition is related to, or aggravated by, his military service. Any opinion should include a complete rationale. The examiner should consider the entire claims.

5. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



